PER CURIAM:
The Petition for Rehearing filed by National Union Fire Insurance Company of Pittsburgh, Pennsylvania (“National Union”) is DENIED, and as no member of this panel nor judge in regular active service on the court has requested that the court be polled on rehearing en banc (Fed. R. App, P. and 5th CiR. R. 35), the Petition for Rehearing En Banc is also DENIED.
The Petition for Panel Rehearing filed by National Fire & Marine Insurance Company (“National Fire”) is GRANTED in part, for the limited purpose of modifying the portion of our opinion that remanded for the district court to re-determine the amount of Transocean’s defense costs for which National Fire is responsible. That portion of our opinion is hereby deleted and withdrawn. Therefore, the district court’s original calculation of the portion of Transocean’s defense costs for which National Fire is obligated is AFFIRMED.